Citation Nr: 1511978	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.   Entitlement to a higher evaluation for residuals of left foot trauma, status post surgery, rated as 10 percent disabling from November 16, 2010 to January 16, 2012, and as 20 percent disabling thereafter.
 
2.   Whether the reduction in rating for facial cystic acne from 30 to 10 percent disabling effective February 18, 2014 was proper.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESSES AT HEARINGS ON APPEAL
 
The Veteran and her spouse
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran performed verified active duty service from April 2003 to November 2010.  Her DD Form 214 reflects close to an additional nine months of active duty service. 
 
This case comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in San Diego, California, which granted entitlement to service connection for residuals of left foot trauma and assigned a 10 percent evaluation effective November 16, 2010. The Veteran appealed the initial assigned disability rating.  

Jurisdiction was later transferred to the RO located in Lincoln, Nebraska.   In October 2013, that RO increased the rating for the left foot disorder to 20 percent, effective January 17, 2012, with the claim for still higher scheduler evaluation remaining pending.  See A.B. v. Brown, 6 Vet. App. 35 (1993).
 
A hearing was held in June 2013 before a local Decision Review Officer.  A Board videoconference hearing before the undersigned was held in August 2014, with the transcript being of record.
 
This case was reviewed and processed through the Veterans Benefits Management System (VBMS) electronic records depository.  The Virtual VA records database contains additional documentation.
 
The issues of entitlement to increased evaluations for a lumbosacral strain, and for left lower extremity sciatica were raised at the August 2014 hearing.  These issues have not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The question whether an August 2014 rating decision reducing the rating for facial cystic acne is REMANDED to the AOJ.
 
 
FINDING OF FACT
 
Since November 16, 2010 effective date of service connection, the Veteran's left foot disorder has been manifested by a severe left foot disability.
 
 
CONCLUSION OF LAW
 
The scheduler criteria are met to establish a 30 percent rating for left foot disability since November 16, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10; 4.71a, Diagnostic Code 5284 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duty to Notify and Assist the Veteran

In regard to the claim on appeal for higher initial evaluation for a left foot disorder, the notice requirement under the Veterans Claims Assistance Act of 2000 does not apply inasmuch as the original claim for service connection is deemed substantiated in light of the grant of service connection, the assignment of a rating, and the assignment of an effective date.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 
 
All measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA outpatient treatment records and providing VA compensation examinations. The Veteran has provided private orthopedic treatment records, and testified at hearings held at the RO and by the undersigned.  At those times the appellant received proper assistance in developing her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). In sum, the record reflects that the facts pertinent to the claim have been properly developed. Accordingly, the Board will adjudicate the claim on the merits.
 
Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
 
Under presently applied rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5283 provides a 10 percent rating for moderate disability due to malunion or nonunion of the tarsal, or metatarsal bones, a 20 percent for a moderately severe disability, and a 30 percent for a severe disability.  
 
The implementation of another diagnostic code is permitted if warranted under the circumstances of a particular case.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
 
Pursuant to Diagnostic Code 5284, for foot injuries, other, a 10 percent rating is warranted for moderate level disability, a 20 percent rating for a moderately severe level, and a 30 percent rating for a severe foot disability.  A 40 percent rating is assigned for the actual loss of use of a foot.

Having reviewed the evidence the Board finds the Veteran suffers from severe residuals of a left foot injury which warrant a 30 percent evaluation under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  In this regard, a VA examination in November 2010 noted complaints following a left foot injury, status post two surgeries and severe flare-ups.  The appellant reported traumatic arthritis with decreased motion, constant daily pain, foot fatigue, and feeling that the foot was "dead." She described muscle spasms, cramping and involuntary movements.  She reportedly could walk one mile and stand for an hour.  She, however, also reported issues with plantar flexion and planting her foot, and that she had fallen going down stairs due to her foot disorder.  Physical examination revealed a tight tendon in her ankle/foot area dorsally, and shortening due to residuals of third metatarsophalangeal joint surgery.  The appellant's toes were noted to overlap each other.  

An April 2013 examination by Timothy Fitzgibbons, M.D., revealed left sided hallux valgus which was pushing on the second and third toes, metatarsalgia, metatarsophalangeal joint synovitis, and crowding of the second and third toes.  The examiner raised the possibility that the appellant needed an Akin osteotomy, or some kind of metatarsophalangeal joint fusion.

A July 2013 VA examination revealed metatarsalgia, hallux valgus, hallux rigidus, and several deformed toes.  The appellant's left foot was status post hallux valgus bunionectomy, status post exostectomy, status post left hallux rigidus correction with cheilectomy, and status post debridement, status post capsular release of the first metatarsophalangeal joint and status post third metatarsal head plantar condylectomy.  The appellant reported left foot pain, decreased sensation, and tingling and paresthesias.  While the examiner opined that the appellant had mild pathology, the examiner failed to explain why the disorder was only classified as mild despite the foregoing pathology.  

Given the history of the Veteran's left foot disorder and her consistent symptomatology the Board finds that residuals of a severe left foot injury have existed since the November 16, 2010 effective date of service connection when resolving reasonable doubt in  the Veteran's favor.  See 38 C.F.R. § 4.3.
 
This favorable determination having been made, no further rating increase is assignable. The evidence preponderates against finding that the Veteran suffers from a total loss of use of the left foot.  Indeed, the appellant walks with a normal gait, and does not need shoe inserts.  There is no evidence that her left foot disorder is so severe that a prosthetic foot would provide the same functional ability.  Hence, there is no evidence that her left foot disorder equates to a loss of use, and there are no grounds for increase to 40 percent under Diagnostic Code 5284. To the extent the Veteran has several compensable conditions such as hallux valgus, hallux rigidus and metatarsalgia, the sum of these conditions still would not exceed the above awarded 30 percent increase, particularly as it is not documented that manifestation of hammer toes is in fact compensable at a minimum 10 percent by clear involvement of all affected toes. Nor is there evidence of actual malunion or nonunion of the tarsal, or metatarsal bones, per Diagnostic Code 5283. 

Moreover, the combination of three or four individual foot manifestations is precluded given VA's prohibition against evaluating the same or nearly identical symptomatology under more than one diagnostic code.  See 38 C.F.R. § 4.14 (VA's rule against pyramiding). Consequently, the criteria for foot injury under Diagnostic Code 5284 provides the proper basis for increased rating, and not another rating provision. 
 
Whereas the Veteran outwardly manifests some signs of vascular impairment and dystrophy of the left foot toes, a separate compensable evaluation under Diagnostic Code 5277 for weak foot is not for application, as that requires bilateral, not unilateral involvement. 
 
The Board considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  In this case the evidence preponderates against finding that the Veteran's left foot disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture that the available scheduler evaluation for the left foot disability, and concomitant orthopedic pathology, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology, inasmuch as there was documented limitation of motion and other potentially compensable impairment.  The Veteran and her representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate.  Hence, the available scheduler evaluation for the left foot disorder is adequate, and the requirements for referral of this case for an extraschedular evaluation are not met.  38 C.F.R. § 3.321(b)(1). 
 
 
ORDER
 
Entitlement to an initial 30 percent evaluation for residuals of left foot trauma, status post surgery is granted, subject to the law and regulations governing the payment of compensation benefits.
 
 
REMAND
 
Given the Veteran's timely August 2014 Notice of Disagreement to the March 2014 rating decision reducing the rating assigned for facial cystic acne, issuance of a Statement of the Case is now required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).
 
Accordingly, this claim is REMANDED for the following action:
 
The AOJ shall issue a Statement of the Case addressing the issues of whether the reduction in rating for facial cystic acne from 30 to 10 percent, effective February 18, 2014, was proper. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


